2/10/2015

Court of Appeals District

Cadena Reeves Justice Center


300 Dolorosa Suite 3200                                                                         r^>         ' -'• ."
                                                                                                ^           a ••
San Antonio Texas 780205-3037                                                        V"         ^            '^c?
                                                                                  •^ ^- S> >: :-2
Honorable Judge Little John                                                         ^.~-            ^          •.'..'"
                                                                                     ; ^O             -ti
From:                                                                                                 3-          -      '-•.


Maryann Castro Pro-se Appellant                                                             -           co                .'••

1501 Olive


Jourdanton Texas 78026


Court Of Appeals Number-04-14-00785

Trial Court Case Number-2011-CI-15957




                                  Request for Judicial Intervention


Honorable Judge LittleJohn,

The Motions filed are pleadings for justice.

I thank you for your response, Appellant Maryann Castro applied for a Motion for Emergency spousal
Maintence, Appellee Manuel Castro was not paying the mortgage and was in active bankruptcy,
 Appellant Maryann Castro has been in Communication with the Mortgage Company BSI.

BSI Financial is working out a solution on the Mortgage that Appellee Manuel Castro and Appellant
Maryann Castro shared as Husband and wife.

Appellant Maryann Castro needs Spousal Maintence to live, in her homestead Appellee Manuel
Castro abandoned on or about 7/2011.

Appellant Maryann Castro prays for the Court to award her temporary Spousal Maintence until justice
can be served in Appeals Court.